Citation Nr: 0836658	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish entitlement to Department of Veterans' 
Affairs death benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant's deceased husband does not have recognized 
active military service with the United States (U.S.) Armed 
Forces.  A casualty certificate dated May 1948 from the 
Philippine Headquarters National Defense Forces stated that 
the veteran was missing and presumed dead.  He was last seen 
alive in April 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  In the 
decision letter, the RO concluded that the evidence failed to 
show that her deceased husband had the service required to 
establish basic eligibility.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1950 decision letter, the RO denied the 
appellant's claim for entitlement to VA death benefits.  The 
appellant was notified of this decision and her appellate 
rights in the September 1950 decision letter.  She did not 
appeal.

2.  Evidence received since the September 1950 RO decision 
denying entitlement to Department of Veterans' Affairs death 
benefits does not relate to an unestablished fact necessary 
to substantiate the claim, and raises no reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1950 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
RO's September 1950 decision; the claim for entitlement to VA 
death benefits is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 
3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

In September 1950, the RO denied the appellant's initial 
claim for entitlement to Department of Veterans' Affairs 
death benefits.  The basis of this denial was that the 
veteran did not have recognized guerrilla service and was not 
a member of the Commonwealth Army while in service of the 
Armed Forces of the United States.  The appellant was 
notified of this decision and of her appellate rights by the 
decision letter.  She did not appeal and this decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record developed prior to the 
September 1950 RO determination consists of a casualty 
certificate from the Headquarters of the National Defense 
Forces of the Philippines dated May 1948 showing that the 
veteran was missing, presumed dead and was last seen April 9, 
1942 in Balanga, Bataan; a letter from the Department of 
National Defense of the Philippines dated December 1991 
certifying that the veteran served with the 1st Regular 
Division (USAFFE); a letter from the Headquarters of the 
Adjutant General Records Depository of the Philippines 
declaring that the veteran, J.F.P., was not a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States as there was insufficient 
evidence to justify such a finding; and a certificate from 
the General Headquarters of the Armed Forces of the 
Philippines dated September 1999 showing that the veteran was 
inducted in November 1941 and his military status was 
guerrilla.

The relevant evidence received since the September 1950 RO 
determination consists of the May 1948 casualty certificate 
from the Headquarters of the National Defense Forces of the 
Philippines; the December 1991 letter from the Department of 
National Defense of the Philippines certifying that the 
veteran served with the 1st Regular Division (USAFFE); a 
response to a request for information from the National 
Personnel Records Center (NPRC) dated July 2005 stating the 
subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, or the 
service of the United States Armed Forces; an extract from 
the Commonwealth of the Philippines Department of Interior 
dated August 1941 showing that the veteran was transferred to 
2nd Infantry Regiment; a certificate from the Republic of the 
Philippines Department of National Defense dated December 
1991 summarizing the veteran's service; and a letter from the 
appellant dated August 2006, stating that the veteran used 
another name, J.R.P., with an attached document from the 
General Headquarters of the Armed Forces of the Philippines 
dated December 1991 showing that J.R.P. was inducted 
September 1941, served in the Infantry of USAFFE in Bataan 
from December 1941 to January 1942, and the date of death was 
January 15, 1942, when last seen.

The Board finds that the evidence submitted since the 
September 1950 decision that is new is the August 2006 letter 
from the appellant stating that that veteran used another 
name, J.R.P., and the attached document from the General 
Headquarters of the Armed Forces of the Philippines dated 
December 1991 showing the service of J.R.P.  The remaining 
evidence, service records from the Philippine Army, is 
cumulative or redundant of the evidence of record that 
existed prior to the September 1950 decision.  However, while 
the appellant's August 2006 letter and attached Philippine 
Armed Forces document are new, they are not material within 
the meaning of 38 C.F.R. § 3.156(a) because they do not 
relate to an unestablished fact necessary to substantiate the 
claim and they do not raise a reasonable possibility of 
substantiating the claim.  

The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence verifying eligible service from the United States 
service department.  The evidence received since the 
September 1950 RO determination does not adequately address 
this fundamental problem with the appellant's claim.  The 
appellant's claim that the veteran used a different name, 
J.R.P., is unsupported by any evidence of record, including 
the December 1991 document from the General Headquarters of 
the Armed Forces of the Philippines.  It is questionable 
whether the December 1991 document belongs to the deceased 
veteran.  In addition to the last name and middle initial 
appearing differently, the veteran's presumed date of death, 
date last seen, date of induction and names of parents are 
different as well.  It appears that the J.R.P. is a different 
person from the veteran.  Even if the Board assumed that 
J.R.P. was in fact the veteran, such evidence is not 
sufficient to verify service recognized by the United States 
Government for VA compensation or pension purposes.  The 
service department findings as to the fact of service with 
the United States Armed Forces are binding upon VA for 
purposes of establishing entitlement to benefits and only 
service department records can establish if and when a person 
had qualifying active service.  As shown above, not only did 
the Philippine Headquarters of the Adjutant General Records 
Depository declare that the veteran was not a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States, NPRC also determined that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, or the 
service of the United States Armed Forces.  In the absence of 
evidence of qualifying service from the United States Armed 
Forces and without verification of service by the service 
department, the appellant's claim continues to lack legal 
entitlement under the applicable provisions of law.  Thus, it 
remains subject to denial on the basis of a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for VA death benefits.  38 C.F.R. § 
3.156(a).  As new and material evidence has not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA death benefits, the claim may not be 
reopened and the appeal must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA substantially complied with the notice requirements in an 
October 2006 letter.  The claim was readjudicated in the 
December 2006 statement of the case.  

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Congress, in enacting the 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129 (2002).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See id. at 132.  
With regard to the issue of entitlement to nonservice-
connected death pension benefits, as the law is dispositive 
in the instant claim, the VCAA is not applicable. 


ORDER

New and material evidence has not been received to reopen a 
claim to establish entitlement to Department of Veterans' 
Affairs death benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


